DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 8/29/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because the restriction was based on a lack of unity wherein a reference was provided to show that the claims as previously filed did not provide a contribution over the prior art.  Furthermore, the burden standard is for US practice and not for National Stage applications.
The requirement is still deemed proper and is therefore made FINAL.
Claims 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected methods, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/29/2022.

Claim Objections
Claims 11, 13-14, 16, 21, 24 and 33 are objected to because of the following informalities:  claims 11 and 13-14 recite the outer layers in parentheses.  Please remove the parentheses for clarity.  Claim 16 recites degree of crystallinity for the outer layers as XC-OUTER and base layer as XC-BASE in parentheses.  Please remove the parentheses for clarity.  Claims 21, 24 each recite “An electronic device” in the preamble.  For proper antecedent basis, please amend the limitations to read “The electronic device”.  Claim 33 recites the limitation “outer layer (A1)”.  Please remove the parentheses for A1 for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 7, 9, 11, 13-14, 16, 20-21, 24, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9, 14, 16, 24, and 33 recite the limitation “preferably”.  It is not clear as to the scope of the limitations because the term “preferably” in light of the elements does not provide one of ordinary skill in the art guidance as to whether the claimed elements are present or not present.
Claim 20 recites the limitation “the polyester of each of said outer layers A1 and A2 is selected from polyethylene terephthalate (PET)”.  The term “selected from” means that there is a Markush group.  However, there is only one species and as such, the limitation is an improper Markush group.  Examiner suggests amending the limitation to read “the polyester of each of said outer layer A1 and A2 is polyethylene terephthalate (PET)”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation 10 mol% to about 14 mol%, and the claim also recites 12 mol% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation 1.5 microns, and the claim also recites 0.01 microns to 1.0 microns and 0.02 microns to 0.5 microns which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation 130°C to 200°C, and the claim also recites at least about 135°C, preferably at least 140°C, preferably at least about 150°C, preferably about 150°C to about 195°C, preferably 160°C to 190°C, and more preferably 160°C to 180°C which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation of the base layer degree of crystallinity of at least 40%, and the claim also recites at least 45%, preferably no more than 70%, preferably no more than 60%, preferably no more than 55%, preferably no more than 50% which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 16 also recites the limitation of the outer layer as being XC-OUTER.  Given that there are 2 outer layers A1 and A2, it is not clear which outer layer value is being used to calculate the degree of crystallinity or if it’s both or an average of the two layers.  Clarification is requested.

Allowable Subject Matter
Claims 2-3, 5, 7, 9, 11, 13-14, 16, 20-21, 24, and 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (WO 2009/145565) and Isoda et al. (EP 3241674).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783